                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


JUSTIN RONALD HENSLEY                                                                  PLAINTIFF

 V.                                    CIVIL NO. 6:19-cv-06101

 C. ANDERSON (Administration Review
 Officer); NURSE TRACEY POOLE; ADV.
 PRACTICE NURSE DENIECE LNU; MS.
 OWENS (Records Supervisor); MS. POOL
 (Medical Department); MAJOR RUH (Chief
 Of Security)                                                                     DEFENDANTS

                                             ORDER

       The Court has received a Report and Recommendation (ECF No. 13) from United States

Magistrate Judge Mark E. Ford. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and in

forma pauperis. Upon review, the Magistrate recommended that Plaintiff’s Complaint against

all Defendants be dismissed without prejudice.            No Objections to the Report and

Recommendation have been filed.      Plaintiff’s mail, including the Report and Recommendation,

was returned to the Court as undeliverable, and no new address has been supplied (ECF No. 14).

The order granting Plaintiff’s motion for leave to proceed in forma pauperis contains an express

provision requiring Plaintiff to immediately inform the Court of any change of address, and

Plaintiff was advised that any failure to do so may result in dismissal of his case. (ECF No. 6).

       IT IS THEREFORE ORDERED that Plaintiff’s Complaint against all Defendants should

be and hereby is DISMISSED WITHOUT PREJUDICE.

        SO ORDERED this 28th day of January 2020.

                                                             /s/Robert T. Dawson
                                                             ROBERT T. DAWSON
                                                             SENIOR U.S. DISTRICT JUDGE
